     Case 3:18-cv-00298-MMD-CLB Document 132 Filed 11/19/20 Page 1 of 1



1
2                                UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4
5      BENJAMIN ESPINOSA,                                  Case No. 3:18-CV-0298-MMD-CLB
6                                             Plaintiff,   ORDER
7             v.
8      FILSON, et al.,
9                                         Defendants.
10
11           Before the court is plaintiff’s request for a transcript based on the premise that the
12    settlement agreement entered into on August 11, 2020 was not properly consummated
13    (ECF No. 129).       Defendants responded to the motion by providing all settlement
14    documents to the plaintiff (ECF No. 131). No reply was filed.
15           Based upon the court’s review of the briefing, it appears this matter may have been
16    resolved. Therefore, plaintiff’s request for a transcript (ECF No. 129) is DENIED as moot.
17    Nevertheless, if plaintiff still desires a transcript of that portion of the record itemizing the
18
      settlement terms (ECF No. 125), he may order one from the Clerk at his own expense.
19
      DATED: November 19 ,2020
             ___________.
20
21                                                ___________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
